DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 8-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The specification covers both statutory and non-statutory (i.e. signal) embodiments.
Claim 8 discloses “A computer program product residing on a computer readable storage medium having a plurality of instructions stored thereon which, when executed across one or more processors, causes at least a portion of the one or more processors to perform operations comprising:”. According to the specification [para. 15], “The computer readable medium may be a computer readable signal medium or a computer readable storage medium. The computer-usable, or computer-readable, storage medium (including a storage device associated with a computing device or client electronic device) may be, for example, but is not limited to, an electronic, magnetic, optical, electromagnetic, infrared, or semiconductor examples (a non-exhaustive list) of the computer-readable medium may include the following: an electrical connection having one or more wires, a portable computer diskette, a hard disk, a random access memory (RAM), a read-only memory (ROM)”. However "including; may be, for example" means may not be non-transitory medium. It has “including”, according to MPEP, include is inclusive or open-ended and it does not exclude transitory medium. Thus, specification does not further specify the computer readable storage medium as a non-transitory computer readable storage medium. As such, computer readable storage medium may be a transitory medium. 
The remaining claims are rejected for fully incorporating the deficiencies of the base claim(s) from which they depend.
Subject Matter Eligibility of Computer Readable Media 
The United States Patent and Trademark Office (USPTO) is obliged to give claims their broadest reasonable interpretation consistent with the specification during proceedings before the USPTO. When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007). 

The USPTO recognizes that applicants may have claims directed to computer readablemedia that cover signals per se, which the USPTO must reject under 35 U.S.C. § 101as covering both non-statutory subject matter and statutory subject matter. In an effortto assist the patent community in overcoming a rejection or potential rejection under 
35 U.S.C. § 101 in this situation, the USPTO suggests the following approach. A claimdrawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutoryembodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation "non-transitory" to the claim. 

a non-transitory computer readable storage medium having a plurality of instructions stored thereon which, when executed across one or more processors, causes at least a portion of the one or more processors to perform operations comprising:” to overcome the rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 16 recites the limitation "The computing system of claim 8" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "The computing system of claim 8" in line 1.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 18 recites the limitation "The computing system of claim 8" in line 1.    There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "The computing system of claim 8" in line 1.    There is insufficient antecedent basis for this limitation in the claim.
In addition claims 16-19 recites the limitation "The computing system of claim 8" in the first line of the claim. It is unclear to distinguish whether applicant refers back to claim 8 or claim 15 since claim 15 recites “A computing system”. 
The remaining claim 20 is rejected for fully incorporating the deficiencies of the base claim(s) from which they depend.


Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-3, 8-10 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Litwin et al. (6,122,754), hereinafter Litwin, in view of Echeverria et al. (US 10,776,441 B1), hereinafter Echeverria. 
As to claim 1, Litwin discloses a computer-implemented method comprising: storing data in a bucket of a plurality of buckets (Col. 4 line 30-37, “FIG. 1 illustrates a network system 2 comprised of servers 4a, b, c, d. Each server includes a memory 6a, b, c, d. Each memory 6a, b, c, d includes a memory area dedicated to one or more buckets B0 , B1 , B2 , ... BM-l. Buckets (B) are numbers 0, 1, 2, ... M-1, where M denotes the current number of buckets. A file is stored throughout the buckets B0 through BM_1”, where a file, i.e. data, is stored in a bucket of M buckets, i.e. a plurality of buckets); 
reserving a spare bucket in the plurality of buckets (Fig. 7a-b, Col. 3 line 19-26, “A failure of a data bucket and nth bucket group number associated with the failed data bucket are determined, wherein n is an integer value greater than zero. Parity data in a parity bucket associated with the nth bucket group number is then located. The data objects in the failed data bucket are then recovered from the parity data in the located parity bucket associated with the nth bucket group number”, where parity bucket represents a spare bucket which is reserved for data recovery); 
storing a copy of the data in the spare bucket (Col. 7 line 52-55, “A parity record (g;, r) is a set of all records R(c) sharing the same parity record number (g;, r). A parity record (g;, r) is stored in the g/h bucket of parity file F; at insert rank r within such parity bucket.”. Thus, a parity record, i.e. a copy of the data, is being stored in the parity bucket, i.e. the spare bucket). 
Litwin does not explicitly disclose updating a pointer to the data in the bucket and a pointer to the copy of the data in the spare bucket based upon, at least in part, storing the data in the bucket and storing the copy of the data in the spare bucket.
However in the same field of endeavor, Echeverria discloses updating a pointer to the data in the bucket and a pointer to the copy of the data in the spare bucket based upon, at least in part, storing the data in the bucket and storing the copy of the data in the spare bucket (Col. 31 line 24-30, “Based on an acknowledgement that the data associated with a partition (or multiple partitions as the case may be) has been stored in common storage .
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Litwin by updating a pointer for each bucket of Litwin so that the copy of the data can be recovered as disclosed by Echeverria. One of the ordinary skill in the art would have motivated to make this modification in order to obtain data from the data stream without losing the location information by updating the records with the location of the updated marker as suggested by Echeverria (Col. 32 line 27-40).


a computer program product residing on a computer readable storage medium having a plurality of instructions stored thereon which, when executed across one or more processors (Col. 4 line 31-42), causes at least a portion of the one or more processors to perform operations comprising: 
storing data in a bucket of a plurality of buckets (Col. 4 line 30-37, “FIG. 1 illustrates a network system 2 comprised of servers 4a, b, c, d. Each server includes a memory 6a, b, c, d. Each memory 6a, b, c, d includes a memory area dedicated to one or more buckets B0 , B1 , B2 , ... BM-l. Buckets (B) are numbers 0, 1, 2, ... M-1, where M denotes the current number of buckets. A file is stored throughout the buckets B0 through BM_1”, where a file, i.e. data, is stored in a bucket of M buckets, i.e. a plurality of buckets); 
reserving a spare bucket in the plurality of buckets (Fig. 7a-b, Col. 3 line 19-26, “A failure of a data bucket and nth bucket group number associated with the failed data bucket are determined, wherein n is an integer value greater than zero. Parity data in a parity bucket associated with the nth bucket group number is then located. The data objects in the failed data bucket are then recovered from the parity data in the located parity bucket associated with the nth bucket group number”, where parity bucket represents a spare bucket which is reserved for data recovery); 
storing a copy of the data in the spare bucket (Col. 7 line 52-55, “A parity record (g;, r) is a set of all records R(c) sharing the same parity record number (g;, r). A parity record (g;, r) is stored in the g/h bucket of parity file F; at .
Litwin does not explicitly disclose updating a pointer to the data in the bucket and a pointer to the copy of the data in the spare bucket based upon, at least in part, storing the data in the bucket and storing the copy of the data in the spare bucket.
However in the same field of endeavor, Echeverria discloses updating a pointer to the data in the bucket and a pointer to the copy of the data in the spare bucket based upon, at least in part, storing the data in the bucket and storing the copy of the data in the spare bucket (Col. 31 line 24-30, “Based on an acknowledgement that the data associated with a partition (or multiple partitions as the case may be) has been stored in common storage 216, the partition manager 408 can communicate to the intake system 210, either directly, or through the indexing node manager 406, that the data has been stored and/or that the location marker or read pointer can be moved or updated”. Col. 16 line 35-48, “The data store catalog 220 can store information about the data stored in common storage 216, such as, but not limited to an identifier for a set of data or buckets, a location of the set of data, tenants or indexes associated with the set of data, timing information about the data, etc. For example, in embodiments where the data in common storage 216 is stored as buckets, the data store catalog 220 can include a bucket identifier for the buckets in common storage 216, a location of or path to the bucket in common storage 216”. Therefore, the pointers for the buckets are being updated once .
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Litwin by updating a pointer for each bucket of Litwin so that the copy of the data can be recovered as disclosed by Echeverria. One of the ordinary skill in the art would have motivated to make this modification in order to obtain data from the data stream without losing the location information by updating the records with the location of the updated marker as suggested by Echeverria (Col. 32 line 27-40).

As to claim 15, Litwin discloses a computing system including one or more processors and one or more memories configured to perform operations comprising (Col. 4 line 31-42): storing data in a bucket of a plurality of buckets (Col. 4 line 30-37, “FIG. 1 illustrates a network system 2 comprised of servers 4a, b, c, d. Each server includes a memory 6a, b, c, d. Each memory 6a, b, c, d includes a memory area dedicated to one or more buckets B0 , B1 , B2 , ... BM-l. Buckets (B) are numbers 0, 1, 2, ... M-1, where M denotes the current number of buckets. A file is stored throughout the buckets B0 through BM_1”, where a file, i.e. data, is stored in a bucket of M buckets, i.e. a plurality of buckets); 
reserving a spare bucket in the plurality of buckets (Fig. 7a-b, Col. 3 line 19-26, “A failure of a data bucket and nth bucket group number associated with the failed data bucket are determined, wherein n is an integer value greater ; 
storing a copy of the data in the spare bucket (Col. 7 line 52-55, “A parity record (g;, r) is a set of all records R(c) sharing the same parity record number (g;, r). A parity record (g;, r) is stored in the g/h bucket of parity file F; at insert rank r within such parity bucket.”. Thus, a parity record, i.e. a copy of the data, is being stored in the parity bucket, i.e. the spare bucket).
Litwin does not explicitly disclose updating a pointer to the data in the bucket and a pointer to the copy of the data in the spare bucket based upon, at least in part, storing the data in the bucket and storing the copy of the data in the spare bucket.
However in the same field of endeavor, Echeverria discloses updating a pointer to the data in the bucket and a pointer to the copy of the data in the spare bucket based upon, at least in part, storing the data in the bucket and storing the copy of the data in the spare bucket (Col. 31 line 24-30, “Based on an acknowledgement that the data associated with a partition (or multiple partitions as the case may be) has been stored in common storage 216, the partition manager 408 can communicate to the intake system 210, either directly, or through the indexing node manager 406, that the data has been stored and/or that the location marker or read pointer can be moved or .
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Litwin by updating a pointer for each bucket of Litwin so that the copy of the data can be recovered as disclosed by Echeverria. One of the ordinary skill in the art would have motivated to make this modification in order to obtain data from the data stream without losing the location information by updating the records with the location of the updated marker as suggested by Echeverria (Col. 32 line 27-40).


wherein the spare bucket is a next slot from the bucket (Col. 11 line 3-7, “Control then proceeds to block 56 which represents the coordinator 8 creating a new parity bucket to accommodate parity records added to the first bucket, i.e., bucket 0, in the new parity file F N+1 .The coordinator 8 may create a bucket by designating the bucket space in a server 4a, b, c, d to be the next bucket.”. Thus, the parity bucket, i.e. spare bucket, is a next slot from the bucket).

As to claims 3, 10 and 17, the claims are rejected for the same reasons as claims 1, 8 and 8 above respectively. In addition, Echeverria discloses wherein updating the pointer to the copy of the data in the spare bucket includes pointing to the bucket storing the data (Col. 31 line 24-30, “Based on an acknowledgement that the data associated with a partition (or multiple partitions as the case may be) has been stored in common storage 216, the partition manager 408 can communicate to the intake system 210, either directly, or through the indexing node manager 406, that the data has been stored and/or that the location marker or read pointer can be moved or updated”. Since the location marker is updated once the data has been stored, thus, updating the pointer to the copy of the data in the spare bucket includes pointing to the bucket storing the data).

s 4, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Litwin and Echeverria as applied above and further in view of Bennett et al. (US 2018/0011852 A1), hereinafter Bennett. 
As to claims 4, 11 and 18, the claims are rejected for the same reasons as claims 1, 8 and 8 above respectively. In addition, combination of Litwin and Echeverria do not explicitly disclose further comprising updating the plurality of buckets in a consecutive-cyclic manner.
However in the same field of endeavor, Bennett discloses further comprising updating the plurality of buckets in a consecutive-cyclic manner (Para. 6, “the key-value storage system is configured to store hash entries in a particular collection of linked hash bucket units in a generally chronological order, e.g., by storing each new hash entry in a head hash bucket unit of the particular collection, and creating a new head hash bucket unit when a previous head hash bucket unit cannot accommodate the new hash entry.”. Para. 42, “Each hash bucket includes a plurality of linked hash bucket units, such as, without limitation, a maximum number of 20 hash bucket units. In one implementation, the plurality of linked hash bucket units can be formed as a linked list of hash bucket units.”. Thus, the plurality of buckets are being updated in a consecutive-cyclic manner).
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Bannett into the combined method of Litwin and Echeverria by updating the plurality of buckets in an order such that the current records in the bucket can easily be identified as disclosed by .

9.	Claims 5-7, 12-14 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Litwin and Echeverria as applied above and further in view of Cowling et al. (US 2016/0147569 A1), hereinafter Cowling. 
As to claims 5, 12 and 19, the claims are rejected for the same reasons as claims 1, 8 and 8 above respectively. In addition, combination of Litwin and Echeverria do not explicitly disclose further comprising dividing the plurality of buckets between a fixed number of domains.
However in the same field of endeavor, Cowling discloses further comprising dividing the plurality of buckets between a fixed number of domains (Para. 74, “To streamline failure-recovery operations, a large number of data blocks can be aggregated into larger buckets. For example, a number of 1-4 MB data blocks can be aggregated into a single 1 GB bucket, wherein each bucket is stored in a specific cell. This enables the system to manipulate a small number of buckets during a failure-recovery operation instead of manipulating a large number of individual data blocks”, where a specific cell represents domain. Para. 67, “Within each zone (such as zone 304 in FIG. 3), there exist a set of front ends 321-324, a hash database (HDB) 330 and a set of "cells," such as cell 340 illustrated in FIG. 3. A typical cell 340 includes a number of object .
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Cowling into the combined method of Litwin and Echeverria by allocating buckets of Litwin between a set of cells as disclosed by Cowling. One of the ordinary skill in the art would have motivated to make this modification in order to recover data from the corresponding bucket when detecting a failure in a cell by using the replicated copy of the bucket database as suggested by Cowling (Para. 83).

As to claims 6 and 13, the claims are rejected for the same reasons as claims 5 and 12 above respectively. In addition, Cowling discloses wherein each domain of the fixed number of domains is an instance of an independent logical tier (Para. 14, “the set of jobs that are long-lived includes jobs that are responsible for managing queues of updates and deletes directed to replicated copies of data items located in different zones, wherein each zone comprises a separate geographic storage location”. Para. 58, “FIG. 2 illustrates an exemplary data store 128 (from FIG. 1) that comprises a set of data centers 201-203 in accordance with the disclosed embodiments. Note that data store 128 can be smaller than the system illustrated in FIG. 2. (For example, data . 

As to claims 7 and 14, the claims are rejected for the same reasons as claims 5 and 12 above respectively. In addition, Cowling discloses wherein each domain of the fixed number of domains includes its own header and spare metadata member (Para. 87, The data blocks that are stored within data portion 452 are associated with metadata that, for example, contains hashes, i.e. header and the offsets for the data blocks, i.e. spare metadata member. To improve performance, metadata associated with recently written data blocks 458 can be stored in a memory buffer. When the system recovers from a failure, all of the metadata can be reconstructed by scanning through WAL 450 starting from a last known pointer 453. Therefore, each domain of the fixed number of domains includes its own header and spare metadata member).


wherein each domain of the fixed number of domains is an instance of an independent logical tier (Para. 14, “the set of jobs that are long-lived includes jobs that are responsible for managing queues of updates and deletes directed to replicated copies of data items located in different zones, wherein each zone comprises a separate geographic storage location”. Para. 58, “FIG. 2 illustrates an exemplary data store 128 (from FIG. 1) that comprises a set of data centers 201-203 in accordance with the disclosed embodiments. Note that data store 128 can be smaller than the system illustrated in FIG. 2. (For example, data store 128 can comprise a single server that is connected to a number of disk drives, a single rack that houses a number of servers, a row of racks, or a single data center with multiple rows of racks.) As illustrated in FIG. 2, data store 128 can include a set of geographically distributed data centers 201-203 that may be located in different states, different countries or even on different continents.”. Thus, each domain of the fixed number of domains is an instance of an independent logical tier), and wherein each domain of the fixed number of domains includes its own header and spare metadata member (Para. 87, The data blocks that are stored within data portion 452 are associated with metadata that, for example, contains hashes, i.e. header and the offsets for the data blocks, i.e. spare metadata member. To improve performance, metadata associated with recently written data blocks 458 can be stored in a memory buffer. When the system recovers from a failure, all of the metadata can be reconstructed by scanning through WAL 450 starting .

Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kim et al. (US 9,798,756 B2) teaches reducing hash table working-set size for improved latency and scalability in a processing system.
Taylor et al. (US 2017/0192864 A1) teaches sequential resilvering of storage devices with reduced restarts.

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD SOLAIMAN BHUYAN whose telephone number is (571)272-7843. The examiner can normally be reached on Monday - Friday 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert Beausoliel can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.


/M.S.B./Examiner, Art Unit 2167    

/ROBERT W BEAUSOLIEL JR/Supervisory Patent Examiner, Art Unit 2167